DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting Considerations:
U.S. Pat. Appl. No. 16/695,796 (allowed):
Examiner finds no double patenting rejection with regard to Appl. No. 16/695,796 since the independent claim language of the current Application disclose “creating … virtual interfaces for each element of leaf elements” not detailed in the claim language of ‘796.

U.S. Pat. Appl. No. 16/696,106:
Examiner finds no double patenting rejection with regard to Appl. No. 16/696,106 since the independent claim language of the current Application disclose “creating … virtual interfaces for each element of leaf elements” not detailed in the claim language of ‘106.

U.S. Pat. Appl. No. 16/696,279 (allowed):
Examiner finds no double patenting rejection with regard to Appl. No. 16/696,279 since the independent claim language of the current Application disclose “creating … virtual interfaces for each element of leaf elements” not detailed in the claim language of ‘279.

Claim Objections
Claim 18 objected to because of the following informalities:
No punctuation at the end of claim 18, line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the current claim language can be interpreted as software per se.
Examiner notes the following important passage in the specification (page 4, paragraph 22):
Embodiments in accordance with the invention may be embodied as an apparatus, method, or computer program product. Accordingly, the invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.), or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "module" or "system."
Clearly, the current claims 1 – 20 can be interpreted as entirely software.
In order to overcome this rejection, the language “a plurality of disaggregated hardware network elements …” in independent claims 1 and 13 could be implemented.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 13, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (U.S. Pat. Pub. No. 2017/0310554) (Network Virtualization).

1.1	Regarding claim 1, Liu discloses a system comprising:
a plurality of disaggregated network elements coupled by a network and not coupled to one another by a common backplane of a chassis (Figs. 4, 8; Abstract “virtualization controller”; paragraphs 21, 24, 25); and
a control element coupled to the plurality of disaggregated network elements (Figs. 4, 8; Abstract “virtualization controller”; paragraphs 21, 24, 25);
a route processor executing on the control element (paragraphs 22, 37, 74) and programmed to:
create virtual interfaces for each element of leaf elements included in the plurality of disaggregated network elements in an operating system of the control element (Figs. 

1.2	Per claim 3, Liu teaches the system of claim 1, wherein the route processor is further programmed to: assign a virtual local area network (VLAN) tag to each front panel interface of a plurality of front panel interfaces of the leaf elements (paragraph 23).

1.3	Regarding claim 8, Liu discloses the system of claim 1, wherein the control element is a computer system external to the plurality of disaggregated network elements (Figs. 4, 6, 8; Abstract “virtualization controller”; paragraphs 21, 24, 25).

1.4	Per claims 13, 14, and 19, the rejection of claims 1, 3, and 8 under 35 USC 102 (paragraphs 1.1 – 1.3 above) applies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Pat. Pub. No. 2017/0310554) in view of Webster (U.S. Pat. Pub. No. 2010/0034117).

2.1	Regarding claim 2, Liu does not explicitly disclose the system of claim 1, wherein the operating system is a LINUX operating system and the virtual interfaces are LINUX interfaces.

It would have been obvious to one of ordinary skill in the art at the time of filing to implement the LINUX specifics of Webster in Liu, since the LINUX operating system is a common open-source operating system.

Claims 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Pat. Pub. No. 2017/0310554) in view of Li (U.S. Pat. Pub. No. 2003/0061376).

3.1	Regarding claim 9, Liu does not explicitly disclose the system of claim 1, wherein the plurality of disaggregated network elements and the network implement a self-routing network fabric.
Li discloses the system of claim 1, wherein the plurality of disaggregated network elements and the network implement a self-routing network fabric (paragraph 1 “self-routing packet-switched optical network with arbitrary topology …”).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the self-routing network of Li in Liu because the disaggregated network in the Liu reference leads one to utilize the self-routing network feature of Li in order to efficiently control and efficiently route data in the Liu reference.


Li teaches the system of claim 9, wherein the self-routing network fabric implements routing protocols (paragraph 1; paragraph 7 “a protocol to route a packet …”).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the routing protocol in the self-routing network of Li in Liu because the disaggregated network in the Liu reference leads one to utilize the self-routing network feature (and associated routing protocols) of Li in order to efficiently control and efficiently route data in the Liu network.

3.3	Regarding claim 20, the rejection of claims 9 and 10 under 35 USC 103 (paragraphs 3.1 and 3.2 above) applies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/